Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-20-00130-CR

                                       Reynaldo MARTINEZ,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018CR12156W
                             Honorable Frank J. Castro, Judge Presiding

Opinion by:       Liza A. Rodriguez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: November 25, 2020

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Reynaldo Martinez pled guilty to the offense of assault-family (choking/strangulation).

See TEX. PENAL CODE ANN. § 22.01(b). The trial court accepted Martinez’s plea and placed him

on deferred adjudication community supervision for a period of three years.            The State

subsequently filed a motion to enter adjudication of guilt and revoke Martinez’s deferred

adjudication community supervision.         Martinez pled true to two alleged violations of his

community supervision. The trial court revoked Martinez’s community supervision, adjudicated

him guilty of assault-family violence, and sentenced him to serve three years’ confinement in the
                                                                                                       04-20-00130-CR


Texas Department of Criminal Justice Institutional Division and assessed a $1,500 fine plus court

costs. Martinez appealed.

         Martinez’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967), and a

motion to withdraw. In the brief, counsel raises no arguable appellate issues, and concludes this

appeal is frivolous and without merit. The brief meets the Anders requirements. See id.; see also

High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). As required, counsel provided Martinez with a copy of the brief and motion to

withdraw and informed him of the right to receive a copy of the appellate record and to file his

own pro se brief. See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); see also Nichols

v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924

S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Martinez did not file a pro se brief.

After reviewing the appellate record and counsel’s brief, we conclude there is no reversible error

and agree with counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824,

826-27 (Tex. Crim. App. 2005).

         Accordingly, the judgment of the trial court is affirmed and appellate counsel’s motion to

withdraw is granted. 1 Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177.

                                                            Liza A. Rodriguez, Justice

DO NOT PUBLISH




1
 No substitute counsel will be appointed. Should Martinez wish to seek further review of this case by the Texas Court
of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days from the date
of either this opinion or the last timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2.
Any petition for discretionary review must be filed in the Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any
petition for discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 68.4.


                                                          -2-